Case 2:21-cv-03703-SK Document9 Filed 08/10/21 Page1lof1i Page ID#:54

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
CaseNo. CV 21-03703-SK Date August 10, 2021

 

Title Tamara Wareka v. Persona Cosmetics Inc. et al

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL
FOR LACK OF PROSECUTION

For the reason checked below, Plaintiff is ORDERED to show cause on or before
August 24, 2021 why this case should not be dismissed for lack of prosecution. Link v.

Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss for lack of
prosecution on its own motion).

x Absent a showing of good cause, an action must be dismissed without prejudice if
the summons and complaint are not served on a Defendant within 90 days after
the complaint is filed. Plaintiff has failed to file a proof of service within 90 days
of the filing of the Complaint on all Defendants.

Plaintiff can satisfy this order by showing that service was effectuated within the
90 day deadline or by showing good cause for the failure to do so. Fed. R. Civ. P.
4(n).

Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this
matter is appropriate for submission without oral argument. The Order to Show Cause will
stand submitted upon the filing of Plaintiffs response. Failure to respond to this Order to Show
Cause will be deemed consent to the dismissal of the action.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
